PeR CüRiam.
This is a civil action to enjoin the threatened abrogation of an operating contract involving the interchange of freight and division of revenue between the plaintiff and the defendant, common carriers by rail.
The plaintiff moved the trial court for a temporary order restraining abrogation of the contract pending final hearing of the cause. The motion was allowed, and from judgment entered in accordance with such ruling, the defendant appeals.
The Court being evenly divided in opinion as to the correctness of the foregoing ruling, Justice Higgins not sitting, the judgment of the Superior Court is affirmed, without becoming a precedent. Trust Co. v. Merrick, 211 N.C. 739, 191 S.E. 5. The plaintiff’s motion, made in this Court, to amend the complaint is denied.
Affirmed.